            Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA,                                         Case No.: 1:20-cv-9888

                 Plaintiff,                                   ANSWER AND
                                                              AFFIRMATIVE DEFENSES
        -against-

WESCO INSURANCE COMPANY,

                 Defendant.
----------------------------------------------------------X

       Defendant Wesco Insurance Company (“Wesco”), pursuant to F.C.R.P. Rule 8,

answers plaintiff Travelers Property Casualty Company of America’s (“Travelers”)

Complaint, upon information and belief, as follows:

       1.         Paragraph 1 of the Complaint contains a statement of Travelers’ case to

which no response is required.

       2.         Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 2 of the Complaint.

       3.         Wesco admits the allegations contained in Paragraph 3 of the Complaint.

       4.         Paragraph 4 of the Complaint contains legal conclusions and statements

of jurisdiction to which no response is required. To the extent that this paragraph contains

factual allegations requiring response, Wesco denies knowledge or information sufficient

to form a belief as to the truth or accuracy of such allegations.

       5.         Paragraph 5 of the Complaint contains legal conclusions and statements

of jurisdiction to which no response is required. To the extent that this paragraph contains

factual allegations requiring response, Wesco denies knowledge or information sufficient

to form a belief as to the truth or accuracy of such allegations.
            Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 2 of 7




       6.         Paragraph 6 of the Complaint contains legal conclusions to which no

response is required. To the extent that this paragraph contains factual allegations

requiring response, Wesco denies knowledge or information sufficient to form a belief as

to the truth or accuracy of such allegations.

       7.         Paragraph 7 of the Complaint contains legal conclusions to which no

response is required. To the extent that this paragraph contains factual allegations

requiring response, Wesco denies knowledge or information sufficient to form a belief as

to the truth or accuracy of such allegations.

       8.         Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 8 of the Complaint.

       9.         Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 9 of the Complaint.

       10.        Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 10 of the Complaint.

       11.        Wesco admits the allegations contained in Paragraph 11 of the Complaint.

       12.        Wesco admits the allegations contained in Paragraph 12 of the

Complaint.

       13.        Wesco admits the allegations contained in Paragraph 13 of the Complaint

to the extent they allege that the Wesco Policy includes such an endorsement.

       14.        Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 14 of the Complaint.

       15.        Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 15 of the Complaint.
        Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 3 of 7




      16.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 16 of the Complaint.

      17.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 17 of the Complaint.

      18.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 18 of the Complaint and

refers to the agreement referenced for the terms and conditions contained therein, which

speak for themselves.

      19.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 19 of the Complaint and

refers to the agreement referenced for the terms and conditions contained therein, which

speak for themselves.

      20.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 20 of the Complaint.

      21.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 21 of the Complaint, and

refers to the allegations in the Underlying Actions’ complaints, which speak for

themselves.

      22.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 22 of the Complaint, and

refers to the allegations in the Underlying Actions’ complaints, which speak for

themselves.

      23.       Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 23 of the Complaint.
         Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 4 of 7




       24.      Wesco denies knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations contained in Paragraph 24 of the Complaint.

       25.      In response to paragraph 25 of the Complaint, Wesco admits that, by

letter dated September 25, 2017, and thereafter, Travelers demanded that Wesco defend

and indemnify Broadway as an additional insured under the Wesco Policy in connection

with the Underlying Actions.

       26.      Wesco denies the allegations contained in Paragraph 26 of the

Complaint, except admits that it previously refused to defend or indemnify Broadway as

an additional insured under the Wesco Policy in connection with the Underlying Actions.

       27.      In response to paragraph 27 of the Complaint, Wesco repeats, reiterates,

realleges and incorporates each and every response to the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       28.      Wesco denies the allegations contained in Paragraph 28 of the

Complaint, except admits that Broadway is identified as an additional insured on the

Wesco Policy, subject to the policy’s applicable terms and conditions.

       29.      Wesco denies the allegations contained in Paragraph 29 of the

Complaint.

       30.      Wesco denies the allegations contained in Paragraph 30 of the

Complaint.

       31.      Wesco admits the allegations contained in Paragraph 31 of the

Complaint.

       32.      Paragraph 32 of the Complaint contains a statement of Travelers’ claim

to which no response is required.
         Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 5 of 7




       33.      Paragraph 33 of the Complaint contains a statement of Travelers’ claim

to which no response is required.

                              First Affirmative Defense

       Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action

upon which relief may be granted against Wesco.

                             Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, for failure to join necessary and

indispensable parties.

                              Third Affirmative Defense

       The rights and obligations of Wesco and its insureds are defined and controlled

by the limits of liability, terms, exclusions, conditions, and other provisions of the Wesco

Policy as well as the terms of the Travelers Policy. The terms, exclusions, conditions and

other provisions of the Wesco Policy and the Travelers Policy are too voluminous to

itemize as affirmative defenses, and are therefore incorporated by reference herein.

                             Fourth Affirmative Defense

       Plaintiff’s claims for damages are barred because, to the extent the Wesco Policy

and Travelers Policy cover Broadway as respects the Underlying Action, the policies do

not cover Broadway for the same risks, thus precluding any claim for implied

indemnification or contribution.


                              Fifth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, to the extent that the claims

asserted in the Underlying Actions do not involve bodily injury proximately caused by the
           Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 6 of 7




acts or omissions of RBS or those acting on its behalf in the performance of RBS’s ongoing

operations performed for Broadway.

                              Sixth Affirmative Defense

      Plaintiff’s claims are barred based on Broadway’s failure to comply with

conditions precedent and subsequent necessary to the existence of coverage under the

Wesco Policy.

                            Seventh Affirmative Defense

      Plaintiff’s claims are barred, in whole or in part, pursuant to the Wesco Policy’s

and Travelers Policy’s “Other Insurance” provisions and to the extent that other

insurance is available to Broadway for the claims asserted in the Underlying Actions.

                             Eighth Affirmative Defense

      Wesco reserves and asserts all affirmative defenses available under any applicable

law, and reserves the right to supplement or amend these affirmative defenses or raise

any other affirmative defenses as this matter proceeds.

      WHEREFORE, Wesco respectfully requests that the Court enter judgment in favor

of Wesco:

      a.       Dismissing plaintiff’s Complaint with prejudice;

      b.       Declaring that Wesco has no duty to defend or indemnify Broadway in
               connection with the Underlying Actions;

      c.       Declaring that any duty owed by Wesco to defend or indemnify Broadway
               in connection with the Underlying Actions is primary to or co-primary with
               Travelers’ duty to defend or indemnify Broadway in connection with the
               Underlying Actions;

      d.       Awarding attorneys’ fees and costs; and

      e.       Awarding such other and further relief as the Court deems just, proper and
               equitable.
       Case 1:20-cv-09888-VEC Document 24 Filed 03/16/21 Page 7 of 7




Dated: New York, New York
       March 16, 2021

                                  KENNEDYS CMK LLP

                                   /s/ Max W. Gershweir
                                  Max W. Gershweir, Esq.
                                  Attorneys for Defendant
                                  570 Lexington Avenue – 8th Floor
                                  New York, New York 10022
                                  Tel.: 212-252-0004
                                  Fax.: 212-252-0444
